DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the prepared polymer film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “thermally decomposing a thermal initiator of a gas phase…”. It is unclear whether this is the thermal initiator of claim 29 or a different thermal initiator. The limitation should more reasonably be “thermally decomposing the thermal initiator…” as it seems to be referring to the previous limitations of claim 29.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 does not further limit the subject matter of claim 24 since claim 24 already includes the limitations of the static contact angle with water and the static contact angle with oleic acid.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 24, 25, and 27-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose a polymer thin film comprising: a polymer resin comprising (meth)acrylate-based repeating units substituted with a fluorine-containing functional group; and repeat units derived from a reactive compound comprising at least two vinyl groups or (meth)acrylate-based functional groups at a mole ratio of 100:13 to 100:50, wherein the polymer thin film has a pencil hardness of HB or higher as measured using a 500 g weight according to ASTM D3363 within the context of claim 24. The closest prior art of Malmstadt et al (US 2014/0030165) discloses a polymer thin film comprising poly (PFDA-co-EGDA) (perfluorodecyl acrylate –co- ethylene glycol diacrylate) at a specific ratio [0011] for higher contact angles (Table 1). The present .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malmstadt et al (US 2014/0030165); Coclite et al (US 2013/0280485); Im et al (US 2014/0322455).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715